Title: To John Adams from Benjamin Rush, 21 December 1810
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philadelphia Decemr 21. 1810.

We read of Hurricane Months in the West Indies. Men of business are exposed to them no less than the West India islands. I am now in the height of Mine. For a few minutes only, I have torn my eyes from the tumultuous Scenes that surround me & turned them towards Woolaston in Massachusets. I see you in your Arm Chair—surrounded by your family. How do you do? And you! good madam—the faithful companion of the honors and persecutions of your husbands life,—how is your health? Do the wheels move gently that convey you down the declivity of age? Peace and Comfort;— from past, present, and future enjoyments—to you both! In this wish—my dear Wife who is now looking over my shoulder & all my fire Side most cordially unite.
You have made no impression upon me by your arguments in favor of the dead languages. Napoleon would have been just what he is, had he never read a page of ancient history. Rulers become tyrants and butchers from instinct, much oftener than from imitation. As well might we suppose the human race would have been extinct, had not Ovid bequeathed to modern nations his “arte amandi,” as suppose that modern Villains, are made by ancient examples. Royal Crimes, like yellow fevers spring up spontaneously under similar circumstances in every Country, and in every age. The publication adoption of the former from Antiquity, is as contrary to truth & reason as the importation of the latter from foreign Countries.
A Bank Mania pervades our city. I know not What is proper with respect to the Bank of the United States, but I am sure Our Country Banks are preparing our Citizens for a new form of Government. They are every Where drawing into thier vortex, farms & houses, and thus converting independant freeholders, into Obsequious and venal electors. The funding System was the “pomum adami” of all the evils which now threaten the liberties and happiness of the United States. It created our Canine appetite for Wealth. It renderedreduced regular industry and virtuous œconomy to the rank of Sniveling virtues, and rendered “enterprize and successful Speculation” the only marks of civic worth in our country.—I would have filled my  paper, but my better half begins to nod in her Chair, and when tells me ‘tis time to—subscribe myself yours truly / and affectionately

Benjn: Rush